Citation Nr: 0608295	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to restoration of a 20 percent schedular 
evaluation for a duodenal ulcer, currently rated as 0 percent 
disabling.





ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1987 to December 
1997.  He also enlisted in the Army Reserves in November 1997 
for a three-year term.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which reduced the evaluation of the veteran's 
duodenal ulcer from 20 to 0 percent (i.e., noncompensable).  
He wants his prior rating reinstated effective the date of 
the change.

This case was previously before the Board in January 2004, at 
which time the Board remanded it to the RO for further 
development and consideration.  The RO since has completed 
the development requested, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  In an April 2000 rating decision, the RO granted service 
connection for a duodenal ulcer and assigned an initial 20 
percent disability evaluation - retroactively effective from 
July 9, 1999.

3.  In a March 2001 rating decision, the RO proposed reducing 
the veteran's disability evaluation for his duodenal ulcer to 
noncompensable (i.e., 0 percent), effective June 1, 2001, 
based on his failure to report for an examination.

4.  The veteran subsequently was provided a VA examination on 
April 30, 2001, to assess the severity of his service-
connected duodenal ulcer.

5.  In the February 2002 rating decision at issue, the RO 
reduced the disability evaluation for the veteran's duodenal 
ulcer from 20 to 0 percent, effective from April 30, 2001, 
the date of his VA examination.

6.  The evidence of record, including the results of that VA 
medical evaluation, shows an improvement in the status of the 
veteran's duodenal ulcer, as he has no ulcer disease 
symptoms.


CONCLUSION OF LAW

The requirements are met for a reduction, from 20 to 0 
percent, in the rating for the veteran's duodenal ulcer.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§  3.105, 3.344, 4.114, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In this case at hand, the veteran was sent a VCAA letter in 
February 2004, as the Board had directed when remanding this 
case to the RO in January 2004 partly to ensure compliance 
with this law.  The letter explained the type of evidence 
required to show his rating should remain at the 20-percent 
level, as opposed to being reduced to 0 percent (i.e., 
noncompensable).  The letter also indicated what evidence he 
was responsible for obtaining and what VA had done and would 
do in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  And 
in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that 
the error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  

The content of the February 2004 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The RO sent the February 2004 VCAA letter after the initial 
adjudication of the claim in February 2002.  So this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.

Here, the February 2004 VCAA notice provided the veteran with 
ample opportunity to respond before his appeal was re-
certified to the Board.  And he has not indicated that he has 
any additional relevant evidence to submit or which needs to 
be obtained.  So under these circumstances, the Board finds 
that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" 
so as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2005).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case VA must ascertain, 
based upon a review of the entire recorded history of the 
condition, whether a preponderance of the evidence reflects 
an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.  If the RO 
erroneously reversed the burden of proof when reducing the 
rating, requiring, instead, that a preponderance of the 
evidence demonstrate that an increase in the rating was 
warranted, the remedy is to restore the prior rating 
effective from the date of the reduction.  See Brown at 421.  
This holding was affirmed in a more recent decision, 
Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995), again 
noting that VA cannot impermissibly reduce the rating for a 
veteran's service-connected disability without observing the 
applicable laws and regulation (specifically, 38 C.F.R. § 
3.344), and, in so doing, erroneously relieve VA of the 
burden of establishing, by a preponderance of the evidence, 
that the disability in fact had improved warranting a 
reduction.  

Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under the ordinary 
conditions of life and work.  Id.  See also 38 C.F.R. §§ 4.2, 
4.10.

The Board emphasizes that, a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  See Id., citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).

The veteran's duodenal ulcer was initially evaluated as 20-
percent disabling in an April 2000 rating decision.  That 
decision was partly based on his service medical records 
(SMRs), which showed that he first received a diagnosis of a 
duodenal ulcer in April 1997.  An October 1997 medical record 
consultation sheet also indicated that he had a probable 
bleeding ulcer and referred him to the Walter Reed Army 
Hospital for evaluation, where he was diagnosed with a 
duodenal ulcer with no bleeding and no visible vessel.  The 
April 2000 rating decision was also based on a February 1998 
Laurel Regional Hospital assessment, which, perhaps because 
of the veteran's Army Reserves enlistment, appears with his 
service medical records, and a September 1999 VA medical 
examination (corrected copy), both of which diagnosed him 
with recurrent peptic ulcer disease (PUD) and recited his 
symptoms and history of PUD since 1997.

Following a March 2001 pre-termination notice that there were 
no static disabilities to warrant continued payment of 
compensation, the veteran underwent an April 2001 VA 
examination, having previously failed to report for a 
scheduled examination.  The VA examiner wrote:  "There is no 
'C' file available for review.  There are no old medical 
records available for review.  History was obtained through 
interview with the patient."  Notwithstanding the absence of 
this important information, the examiner, relying on the 
veteran's recitation of his medical history, stated that the 
veteran had been relatively symptom free since 1998.  
Specifically, the examiner noted that the veteran had 
experienced only intermittent acid reflux related to 
ingestion of dairy products, was taking Zantac, which 
relieved his epigastric and substernal burning.  The VA 
examiner also noted that the veteran denied a history of 
vomiting, hematomas, melena, circulatory disturbances, 
diarrhea, constipation, colic, abdominal distension, or 
nausea.  The examiner diagnosed the veteran with a healed 
duodenal ulcer and gastroesophageal reflux disease (GERD).

In its February 2002 decision, the RO relied on the above 
description of the veteran's lack of symptoms and diagnosis 
of a healed duodenal ulcer to reduce the evaluation of this 
condition from 20 to 0 percent.  He subsequently submitted a 
February 2002 laboratory report reflecting a positive finding 
for helicobacter pylori.  

And pursuant to the aforementioned Board remand, the veteran 
was afforded a more recent VA examination in October 2004 to 
obtain a medical opinion indicating whether the status of his 
duodenal ulcer has, in fact, improved.  According to 
the report of that evaluation, he acknowledged that he has 
not experienced any significant duodenal ulcer symptoms in 4 
or 5 years.  He denied using medication, including antacids 
and H2 inhibitors, and stated he treated his ulcer with diet 
alone.  He related experiencing rare nighttime episodes of 
gastroesophageal reflux when he ate spicy foods late at night 
- which, when avoided, create no problems.  He also reported 
that his weight is stable and denied experiencing any 
bleeding, vomiting, and abdominal pain.  The VA examiner 
noted the veteran's claims file was reviewed for his 
pertinent medical history, and that it indicated he was 
relatively asymptomatic.  Examination of the veteran's 
abdomen and a complete blood count (CBC), to check for 
anemia, were normal.  The VA examiner concluded the veteran 
had no significant peptic ulcer disease symptoms.

The veteran's duodenal ulcer was evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7305.  Under this code, a 
10 percent disability evaluation is assigned for a mild 
duodenal ulcer, with recurring symptoms once or twice yearly.  
A 20 percent disability evaluation is warranted for a 
moderate duodenal ulcer, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  And 
for the next higher 40 percent disability evaluation there 
must be a moderately severe duodenal ulcer, with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).



In every instance where the rating schedule does not provide 
a 0 percent evaluation for a diagnostic code, this rating 
will be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

The overwhelming majority of the medical evidence for 
consideration in this case shows the veteran has not had any 
significant symptoms of duodenal ulcer disease since at least 
1998 or thereabouts.  This includes the results of his April 
2001 VA examination, as well as his more recent VA evaluation 
in October 2004, the latter of which took into account the 
February 2002 laboratory report reflecting a positive finding 
of helicobacter pylori.  These VA examinations that were used 
as a basis for reducing his rating were full and complete, in 
that they contained current objective clinical findings and a 
discussion of the history of his disease for the last several 
years.  And the April 2001 VA examination, despite the 
absence of the veteran's claims file and medical records for 
review, nonetheless accurately characterized the extent of 
his symptomatology - particularly in light of the results of 
the more recent October 2004 VA examination since his 
duodenal ulcer remained essentially asymptomatic.  These 
examination reports show the veteran has not experienced 
nausea or vomiting, melena, hematomas, circulatory 
disturbances, diarrhea/constipation, abdominal pain or 
distension, or anemia.  Abdominal examinations on both 
occasions were normal.  Moreover, both of the VA examiners 
found that he had no ulcer disease symptoms or weight loss.

Of equal or even greater significance, during the October 
2004 VA examination, even the veteran, himself, admitted that 
he successfully controls his symptoms with diet alone and 
that he has not had any duodenal ulcer symptoms for at least 
4 years.  As such, the results of the April 2001 and October 
2004 VA examinations, when considered with the other medical 
evidence of record, are sufficient to demonstrate clear and 
sustainable improvement.  Thus, it was appropriate to reduce 
the rating from 20 to 0 percent under Diagnostic Code 7305, 
as the preponderance of the evidence confirms the veteran 
simply does not have sufficient symptoms to warrant 
maintaining his rating at the higher level.




ORDER

The claim for restoration of a 20 percent rating for a 
duodenal ulcer is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


